     Case 3:20-cv-00660-JLS-KSC Document 15 Filed 01/04/21 PageID.205 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   NINO KOLLER and MICHELLE                           Case No.: 20-CV-660 JLS (KSC)
     BROWN, individually and on behalf of all
12
     others similarly situated,                         ORDER GRANTING JOINT
13                                    Plaintiffs,       MOTION FOR STAY OF
                                                        PROCEEDINGS
14   v.
15                                                      (ECF No. 14)
     CONSUMER REPORTS, INC., a New
16   York nonprofit corporation; and DOES
     1-50, inclusive,
17
                                     Defendant.
18
19
20         Presently before the Court is the Parties’ Notice of Settlement and Joint Motion for
21   Stay of Proceedings (“Mot.,” ECF No. 14), filed by Plaintiffs Nino Koller and Michelle
22   Brown and Defendant Consumer Reports, Inc.
23         Having read and considered the Motion, the papers filed, and proceedings had
24   herein, and finding good cause, the Court orders as follows:
25         1.    The Motion is GRANTED.
26         2.    This action is STAYED pending the outcome of class action settlement
27   approval proceedings, which the parties will pursue in the state court action, McKinney,
28   et al. v. Consumer Reports, Inc., Case No. 37-2020-00046677-CU-BT-CTL.

                                                    1
                                                                               20-CV-660 JLS (KSC)
     Case 3:20-cv-00660-JLS-KSC Document 15 Filed 01/04/21 PageID.206 Page 2 of 2



 1         3.     The parties shall file a status report within three court days after a motion for
 2   preliminary approval is filed, and within three court days after the Superior Court enters
 3   an order on a motion for preliminary approval and a motion for final approval.
 4         IT IS SO ORDERED.
 5   Dated: January 4, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                  20-CV-660 JLS (KSC)
